Title: III. Thomas Jefferson to James Madison, 9 May 1791
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia May. 9. 1791.

Your favor of the 1st. came to hand on the 3d. Mr. Freneau has not followed it: I suppose therefore he has changed his mind back again, for which I am really sorry. I have now before me a huge bundle of letters, the only business between me and my departure. I think I can be through them by the end of the week, in which case I will be with you by Tuesday or Wednesday, if nothing new comes in to delay me. Rittenhouse will probably not go. He says he cannot find a good horse. I shall propose to you when we tack about from the extremity of our journey, instead of coming back the same way, to cross over through Vermont to Connecticut river and down that to New-haven, then through Long-island to N.Y. and so to Philada. Be this however as you will. Our news from Virginie is principally of deaths, to wit, Colo. B. Harrison of Barclay, Turner Southall, Dixon the printer, Colo. Overton of Hanover, Walker Gilmer son of the Doctor. A Peter Randolph of Chatsworth has had a fit of madness, which he has recovered from. Wheat has suffered by drought: yet it is tolerably good. The fruit not entirely killed. At this place little new.—F. Hopkinson lies at extremities with regular epileptic fits, from which they think he cannot recover. Colo. Hamilton set out to-day for Bethlehem. Have you seen the Philadelphia edition of Paine’s pamphlet? You know you left Beckley’s copy in my hands. He called on me for it, before I had quite finished it, and desired me when done to send it to J. B. Smith whose brother was to reprint it. When I was proceeding to send it, I found it necessary to write a note to Mr. Smith to explain why I, a perfect stranger to him, sent him the pamphlet. I mentioned it to be by the desire of Mr. Beckley, and to take off a little of the dryness of the note, added currento calamo, that I was pleased to find it was to be reprinted here, that something was at length to be publicly said against the political heresies which had of late sprung up among us, not doubting but that our citizens would rally again round the standard of Common sense. I thought no more of this and heard no more till the pamphlet appeared to my astonishment with my note at the head of it. I never saw J. B. Smith or the printer either before or since. I had in view certainly the doctrines of Davila. I tell the writer freely that he is a heretic, but certainly never meant to step into a public newspaper with that in my mouth. I have just reason therefore to think he will be displeased. Colo. Hamilton and Colo. Beckwith are open mouthed against me, taking it in another view,  as likely to give offence to the court of London. H. adds further that it marks my opposition to the government. Thus endeavoring to turn on the government itself those censures I meant for the enemies of the government, to wit those who want to change it into a monarchy. I have reason to think he has been unreserved in uttering these sentiments.—I send you some letters recieved for you. Adieu. Yours affectionately,

Th: Jefferson


P.S. F. Hopkinson is dead.—Rittenhouse has agreed this afternoon to go with me as far as New York.

